        Case 9:19-cv-00059-KLD Document 119 Filed 10/14/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

JAMES C. GARNER,                                 CV 19-59-M-KLD

                     Plaintiff,
                                                 ORDER
             vs.


USAA GENERAL INDEMNITY
COMPANY, a Texas Corporation; and
JANE/JOHN DOES A-Z,

                     Defendants.


      Counsel for Plaintiff has filed an unopposed motion requesting to appear

remotely at the motions hearing scheduled in this matter. (Doc. 118.) Good cause

appearing,

      IT IS ORDERED that the motion is GRANTED. Counsel for Plaintiff may

appear by video at the motions hearing scheduled for October 26, 2020, at 1:30

p.m. Counsel shall contact the Montana District Court IT Department prior to the

hearing for connectivity instructions.

      DATED this 14th day of October, 2020.



                                         _______________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge


                                           1
